         Case 1:17-cr-10346-DPW Document 76 Filed 05/18/20 Page 1 of 3

                                                                                  Seth B. Orkand

                                                                                  (t) (617) 273-8287
                                                                                  (f) (617) 273-8004

                                                                                  sorkand@mosllp.com


By ECF

May 18, 2020

The Honorable Douglas P. Woodlock
United States District Court
District of Massachusetts
One Courthouse Way
Boston, MA 02210

       Re: United States v. Murakami (17-cr-10346-DPW)

Dear Judge Woodlock,

       Prior to the hearing on Defendant Yasuna Murakami’s Motion for Compassionate
Release on May 13, 2020, counsel for the government sent the Court a copy of a letter dated
April 17, 2020, in which the warden of MDC Brooklyn purported to notify me and Mr.
Murakami that he had denied Mr. Murakami’s request for compassionate release. The Court
entered this letter as an exhibit to the hearing. (See ECF No. 71). During the hearing, I informed
the Court that I had not received the letter.

       I write to inform the Court that I received the attached letter by mail today. The
envelope, attached hereto, indicates that the Bureau of Prisons mailed the letter on May 14,
2020—the day after the hearing. Notwithstanding the late mailing of the warden’s letter, the
defendant agrees with the government that the Court is authorized to grant Mr. Murakami
compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) because more than 30 days has
elapsed since the warden received Mr. Murakami’s request for compassionate release.

                                                       Very truly yours,




                                                       Seth B. Orkand

cc:    AUSA Jordi De Llano (by ECF)




      Miner Orkand Siddall LLP | 470 Atlantic Avenue, 4th Floor, Boston, MA 02210 | www.mosllp.com
Case 1:17-cr-10346-DPW Document 76 Filed 05/18/20 Page 2 of 3
Case 1:17-cr-10346-DPW Document 76 Filed 05/18/20 Page 3 of 3
